Duffib, C.
In a motion for rehearing our attention is called to the fact that Mr. Commissioner Albert erroneously stated, and his opinion is based on the assumption, that all the fees claimed to have been illegally exacted were paid to the defendant Cooper after the expiration of his term of office. A reexamination of the record makes it apparent that there was an overcharge for the transcript amounting to $2.37, and that this was paid during the defendant’s term of office, and does not come within the rule of a voluntary payment. The answer of the defendant alleged that after the fees had been taxed the plaintiff made1 a motion to retax the costs in the case, and upon a hearing the court fixed the fee for the transcript at the sum of $10, which was the amount actually paid, although, as now shown, it was $2.37 in excess of the legal fee. The evidence fully sustains this defense. While this matter was not noticed in the opinion, we think it decisive of the case. A party who thinks that the fees taxed against him are exorbitant has a right, and it is a proper proceeding, to move for a retaxation of the costs. If his motion is sustained, and the court outers upon an examination of the question and makes an order retaxing the costs, we think that, as between the moving party and the officer in whose favor costs Avere taxed, the question becomes res judicata. Such Avas the holding of Judge Brewer in the case of Commissioners v. McIntosh, 30 Kan. 234, where the identical question was examined and determined. The plaintiff in this action having called upon the court to adjudicate upon the question of the amount of costs which should be paid, and having taken no exception to or appeal from the ruling of the court upon the order of re-taxation made, is, we think, conclusively bound by that order.
By the Court: The motion for a rehearing is
‘Overruled..